892 F.2d 850
21 Collier Bankr.Cas.2d 1405, Bankr. L. Rep.  P 73,090In re ROBINSON BROTHERS DRILLING, INC., and RobinsonBrothers Drilling Company, Debtors.MANUFACTURERS HANOVER LEASING CORP.;  Halliburton Company;Gray Tool Company;  and Ponder Fishing Tools,Inc., Defendants-Appellants,v.Harold G. LOWREY, Chapter 11 Trustee, for the Estate of theDebtors, Plaintiff-Appellee.
No. 88-2982.
United States Court of Appeals,Tenth Circuit.
Nov. 9, 1989.Rehearing Denied March 22, 1990.

Theodore Gewertz (Lawrence P. King, of Wachtell, Lipton, Rosen & Katz, New York City;  James Vogt, Norman E. Reynolds, and V. Burns Hargis, of Reynolds, Ridings & Hargis, Oklahoma City, Okl., Richard Gerard, of Mfrs. Hanover Leasing Corp., New York City, Robert N. Sheets, of Phillips, McFall, McVay, Sheets, Juras & Lovelace, Doneen Douglas Jones, of Fellers, Snider, Blankenship, Bailey & Tippens, and Bruce Kerr, of Mahaffey & Gore, Oklahoma City, Okl., with him on the brief), of Wachtell, Lipton, Rosen & Katz, New York City, for defendants-appellants.
Gary L. Morrissey of Kenan & Peterson, Oklahoma City, Okl., for plaintiff-appellee.
John J. Gill, General Counsel, and Michael F. Crotty, Associate General Counsel, of the American Bankers Ass'n, Washington, D.C., amicus curiae.
Before TACHA, BARRETT, and BRORBY, Circuit Judges.
PER CURIAM.


1
We affirm the judgment of the district court below and adopt its opinion, which is published at 97 B.R. 77.